Citation Nr: 0304848	
Decision Date: 03/14/03    Archive Date: 03/24/03

DOCKET NO.  97-26 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to a compensable evaluation for a skin rash.

2.  Entitlement to service connection for a cardiovascular 
disorder.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel





INTRODUCTION

The veteran served on active duty from March 1954 to October 
1960 and from October 1960 to March 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington in May 1997 and November 2000.

The veteran requested a VA Travel Board hearing and was 
scheduled for such a hearing in January 2003.  However, in 
December 2002, he withdrew his hearing request.  See 
38 C.F.R. § 20.704(e) (2002).


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claims.

2.  The veteran's skin rash is not erythematous and is not 
productive of scaling, but there is evidence of 
hypersensitivity.

3.  There is no competent medical evidence supporting an 
etiological relationship between a current cardiovascular 
disorder and service; similarly, there is no competent 
medical evidence establishing that the veteran's current 
cardiovascular disorder was first manifest within one year 
following his discharge from service.






CONCLUSIONS OF LAW

1.  The criteria for a 10 percent evaluation for a skin rash 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.20, 4.27, 4.31, 4.118, 
Diagnostic Code 7806 (2002); 67 Fed. Reg. 58,448 (2002).

2.  A cardiovascular disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 1112, 
1113, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties of the VA

As an initial matter, the Board observes that, during the 
pendency of this appeal, substantial revisions have been made 
to the laws and regulations concerning the VA's duties in 
developing a claim for a VA benefit.  On November 9, 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was enacted.  The VCAA 
redefines the VA's obligations with respect to its duty to 
assist the claimant with the development of facts pertinent 
to a claim and includes an enhanced duty to notify the 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  See also 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  These regulations, likewise, apply to 
any claim for benefits received by the VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by the VA as of that date, with the 
exception of the amendments to 38 C.F.R. § 3.156(a) (relating 
to the definition of new and material evidence) and to the 
second sentence of § 3.159(c) and § 3.159(c)(4)(iii) 
(pertaining to VA assistance in the case of claims to reopen 
previously denied final claims), which apply to any 
application to reopen a finally decided claim received on or 
after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
the VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2002).  Specifically, the RO has 
obtained records corresponding to medical treatment reported 
by the veteran and has afforded him VA examinations 
addressing his disorders.  There is no indication of 
additional relevant medical evidence that has not been 
obtained by the RO to date.

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claims has also been met, as the RO 
informed him of the need for such evidence in an August 2001 
letter.  See 38 U.S.C.A. § 5103 (West 2002).   This issuance, 
which includes a discussion of the newly enacted provisions 
of 38 U.S.C.A. §§ 5103 and 5103A, also contains a specific 
explanation of the type of evidence necessary to substantiate 
the veteran's claims, as well as which portion of that 
evidence (if any) was to be provided by him and which portion 
the VA would attempt to obtain on his behalf.  The specific 
requirements for a grant of the benefits sought on appeal 
will be discussed in further detail below, in conjunction 
with the discussion of the specific facts of this case.  See 
generally Quartuccio v. Principi, 16 Vet. App. 183 (2002).



II.  Eczema

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2002).  In cases where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2002).

Where the particular disability for which the veteran is 
service connected is not listed, it may be rated by analogy 
to a closely related disease in which not only the functions 
affected, but also the anatomical location and 
symptomatology, are closely analogous.  38 C.F.R. §§ 4.20, 
4.27 (2002); see also Lendenmann v. Principi, 3 Vet. App. 
345, 349-50 (1992); Pernorio v. Derwinski, 2 Vet. App. 625, 
629 (1992).  

In a May 1997 rating decision, the RO granted service 
connection for a skin rash on the basis of treatment for skin 
problems during service and assigned a zero percent 
evaluation, effective from November 1996.  This evaluation 
has since remained in effect and is at issue in this case.

The veteran underwent a VA skin examination in May 2000, 
during which he reported a recurrent skin rash affecting 
multiple areas of the body.  He stated that he had used a 
topical ointment, with good results.  The examination 
revealed areas of xeroderma, especially in the interscapular 
areas.  There was one area of flat, erythematous, and 
irregularly bordered involvement on the left calf, measuring 
four centimeters by six centimeters.  Otherwise, there was no 
scaling, and no raised erythematous rashes were noted.  The 
impression was recurrent, migrating, and hypersensitive 
dermatologic reactions.

The RO has evaluated the veteran's skin rash at the zero 
percent rate by analogy under the provisions of 38 C.F.R. 
§ 4.118, Diagnostic Code 7806.  See 38 C.F.R. §§ 4.20, 4.27 
(2002).  These provisions have been revised during the 
pendency of this appeal, and the veteran was notified of 
these revisions in a January 2003 Supplemental Statement of 
the Case.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that if the applicable laws or regulations 
change while a case is pending, the version most favorable to 
the claimant applies, absent congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  In a subsequent precedent opinion, however, the VA 
Office of General Counsel determined that when a provision of 
the VA rating schedule is amended while a claim for an 
increased rating under that provision is pending, the Board 
should first determine whether the intervening change is more 
favorable to the veteran.  If the amendment is more 
favorable, the Board should apply that provision to rate the 
disability for periods from and after the effective date of 
the regulatory change.  However, the Board may apply only the 
prior regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  See 
VAOPGCPREC 3-2000 (April 10, 1999).

Under the criteria of 38 C.F.R. § 4.118, Diagnostic Code 7806 
(2002), in effect until August 29, 2002 but effective during 
the entire pendency of the present appeal under Karnas, a 
zero percent evaluation is warranted for eczema with slight, 
if any, exfoliation, exudation, or itching, if on a 
nonexposed surface or small area.  A 10 percent evaluation is 
warranted for exfoliation, exudation, or itching, if 
involving an exposed surface or extensive area.  A 30 percent 
evaluation is appropriate in cases of exudation or constant 
itching, extensive lesions, or marked disfigurement.  

Under the revised criteria of 38 C.F.R. § 4.118, Diagnostic 
Code 7806, in effect from August 30, 2002, a zero percent 
evaluation is in order in cases of eczema where less than 5 
percent of the entire body or less than 5 percent of exposed 
areas are affected, and; no more than topical therapy is 
required during the past 12-month period.  A 10 percent 
evaluation is warranted in cases where at least 5 percent, 
but less than 20 percent, of the entire body, or at least 5 
percent, but less than 20 percent, of exposed areas are 
affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
for a total duration of less than six weeks during the past 
12-month period.  A 30 percent evaluation is appropriate in 
cases where 20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas are affected, or; systemic therapy 
such as corticosteroids or other immunosuppressive drugs is 
required for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  Alternatively, 
this disability may be evaluated as disfigurement of the 
head, face, or neck (DC 7800) or scars (DC's 7801, 7802, 
7803, 7804, or 7805), depending upon the predominant 
disability.  See 67 Fed. Reg. 58,448 (2002).

In the present case, it is apparent from the record that the 
veteran's skin rash, while not erythematous or productive of 
scaling, is hypersensitive.  The Board finds that this 
hypersensitivity is essentially tantamount to itching, which 
presents a basis for a 10 percent evaluation under the old 
provisions of Diagnostic Code 7806.  

However, the Board does not find that the veteran's skin rash 
is productive of exudation or constant itching, extensive 
lesions, or marked disfigurement, as would warrant a 30 
percent evaluation under the old provisions of Diagnostic 
Code 7806.  Moreover, while the exact area covered by the 
veteran's skin rash is not entirely clear from the record, 
the May 2000 VA examination reflects that the area involved 
is significantly less than 20 percent of the entire body, and 
there is no indication of systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of six weeks or more in the past year.  
Rather, the veteran has reported good results with a topical 
ointment.  

Additionally, as this rash apparently does not affect the 
head, face, or neck, there is no basis for evaluation under 
Diagnostic Code 7800.

Overall, the evidence supports a 10 percent evaluation, but 
not more, for the veteran's skin rash.  To that extent, the 
appeal is granted.

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected skin rash has markedly interfered 
with his employment status beyond that interference 
contemplated by the assigned evaluation, and there is also no 
indication that this disorder has necessitated frequent 
periods of hospitalization during the pendency of this 
appeal.  As such, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1) (2002), which concern the assignment of 
extra-schedular evaluations in "exceptional" cases.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).

III.  Cardiovascular disorder

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2002).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2002).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002).  Also, certain chronic 
diseases, including cardiovascular disorders, may be presumed 
to have been incurred during service if manifested to a 
compensable degree within one year of separation from active 
military service.  38 U.S.C.A. §§ 1112, 1113, (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2002).

The veteran's service medical records are entirely negative 
for any complaints of, or treatment for, cardiovascular 
disorders.  His November 1973 retirement examination 
indicates blood pressure of 132/64.  

In June 1977, the veteran was seen at a VA facility for 
"minor" episodes of chest pain, but no corresponding 
disorder was diagnosed.  

In October 1995, the veteran was hospitalized at a private 
facility for severe chest pain and denied a previous history 
of such pain.  He was diagnosed with chest pain, probably 
representing myocardial ischemia or a possible myocardial 
infarction.  In subsequent months, he continued to be treated 
for chest discomfort.  

During his February 1997 VA general medical examination, the 
veteran complained of a tight substernal chest pain.  Upon 
examination, the heart rate, rhythm, and size were all 
normal, but the veteran did have a pectus excavatum.  The 
examiner diagnosed angina pectoris of unclear etiology and 
pectus excavatum.  

The Board has reviewed the noted evidence and will concede, 
for purposes of this decision, that the veteran currently 
suffers from a cardiovascular disorder.  However, there is no 
evidence of record whatsoever indicating that such a disorder 
was incurred in or aggravated by service or was first 
manifest within one year following service.  Moreover, the 
February 1997 VA examination report indicates that the 
veteran's current disorder is of unclear etiology.  

In this regard, the Board is aware that the February 1997 VA 
examination did not include an opinion directly addressing 
the question of whether a current cardiovascular disorder is 
etiologically related to service.  Such an opinion is 
warranted in cases where there is competent lay or medical 
evidence of a current diagnosed disability or persistent or 
recurrent symptoms of disability, and the record indicates 
that the claimed disability or symptoms may be associated 
with the established event, injury or disease in service.  39 
C.F.R. § 3.159(c) (2002).  In the present case, however, the 
veteran was not seen for any cardiovascular disabilities in 
service and was not treated for cardiovascular symptomatology 
for more than one year following his discharge from service.  
As such, there is no reasonable possibility that a VA medical 
opinion would result in findings supporting his contentions, 
and a medical opinion is therefore not "necessary" under 
38 U.S.C.A. § 5103A(d) (West 2002).

Indeed, the only evidence of record supporting the veteran's 
claim is his own lay opinion, as indicated in multiple 
submissions.  However, the veteran has not been shown to 
possess the requisite training or credentials needed to 
render a diagnosis or a competent opinion as to medical 
causation.  As such, his lay opinion does not constitute 
competent medical evidence and lacks probative value.  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 
F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 
(1996); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).
 
Overall, the preponderance of the evidence is against the 
veteran's claim for service connection for a cardiovascular 
disorder, and the claim must be denied.  In reaching this 
determination, the Board acknowledges that the VA is 
statutorily required to resolve the benefit of the doubt in 
favor of the veteran when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
outstanding issue.  However, that doctrine is not applicable 
in this case because the preponderance of the evidence is 
against the veteran's claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) (West 2002).




ORDER

Entitlement to a 10 percent evaluation for a skin rash is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.

The claim of entitlement to service connection for a 
cardiovascular disorder is denied.


	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

